      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 1 of 18



                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS
                 CRIMINAL ACTION NO. 17-10330-RGS

                     UNITED STATES OF AMERICA
                                     v.
                             KELVIN CHALAS

                   MEMORANDUM AND ORDER ON
                 DEFENDANT’S MOTION TO SUPPRESS

                              August 4, 2020

STEARNS, D.J.

     Defendant Kelvin Chalas is charged in a two-count indictment with

conspiracy to distribute cocaine and fentanyl and possession with intent to

distribute fentanyl, in violation of 21 U.S.C. § 846 and 21 U.S.C. § 841. He

seeks now to suppress evidence seized from his home, Apartment 8, 10

Abbotsford Street, in Roxbury, Massachusetts. The search was conducted

pursuant to a warrant issued by a United States Magistrate Judge. Chalas’s

principal argument is that the warrant issued on stale information and failed

to establish probable cause that drugs would be found in his home at the time

the warrant was executed.      After two hearings on the motion, for the

reasons to be stated, suppression of the evidence seized from the home will
          Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 2 of 18



be allowed. 1     A second motion challenges the validity of Title III wiretap

warrants issued to intercept the communications of two brothers, Kevin

Fraga and Alex Fraga, alleged Cape Cod drug dealers, and a third man, James

Ramirez, alleged to be their principal supplier. Chalas, using the moniker

“Keco,” was caught on one conversation during the seven-week duration of

the wiretaps. For reasons that need only briefly be explained, the motion to

suppress the wiretap evidence will be denied.

                             LEGAL FRAMEWORK

      In the law of search and seizure there is a strong preference for the

“informed and deliberate determinations of magistrates.” United States v.

Lefkowitz, 285 U.S. 452, 464 (1932), overruled on other grounds by Illinois

v. Gates, 462 U.S. 213, 238 (1983). In recognition of this preference, courts



      1 The original motions to suppress were filed on November 13, 2018.
The government responded with an opposition on February 22, 2019. The
court heard oral arguments on the motions on June 27, 2019, and took the
motions under advisement. On August 16, 2019, the court granted Chalas’s
motion to appoint new counsel (the fourth in a troubled history of Chalas’s
relationships with appointed counsel). In doing so, the court stayed a
decision on the motions to suppress and referred them to successor counsel
to review. On April 3, 2020, successor counsel indicated that Chalas wished
to renew the motions to suppress and file a supplemental brief on the
Abbotsford Street motion but was otherwise content to rely on filings by
prior counsel with respect to the Title III warrants. The government
responded on April 14, 2020. On July 8, 2020, the court held a hearing on
the motions by videoconference.
                                         2
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 3 of 18



reviewing warrants “will accept evidence of a less ‘judicially competent or

persuasive character than would have justified an officer in acting on his own

without a warrant.’” Aguilar v. Texas, 378 U.S. 108, 111 (1964). A search

warrant may issue on a showing of probable cause — something more than a

suspicion, but something significantly less than proof beyond a reasonable

doubt. See Safford Unified Sch. Dist. No. 1 v. Redding, 557 U.S. 364, 371

(2009) (probable cause is a fluid concept taking its substantive content from

the particular circumstances – “the best that can be said generally about the

required knowledge component of probable cause . . . is that it raise a ‘fair

probability,’ . . . or a ‘substantial chance,’ . . . of discovering evidence of

criminal activity”). 2 With respect to the search itself, there is a two-fold

dimension to the showing of probable cause. First, a showing must be made

that criminal activity is underfoot, United States v. Vigeant, 176 F.3d 565,

569 (1st Cir. 1999), and second, that “there is a fair probability that




      2 Probable cause is concerned with probabilities, “the factual and
practical considerations of everyday life on which reasonable and prudent
men, not legal technicians, act.” Brinegar v. United States, 338 U.S. 160,
175 (1949).       Probable cause means “reasonable cause,” something
significantly less exacting than “more likely than not” or “by a preponderance
of the evidence.” United States v. Melvin, 596 F.2d 492, 495 (1st Cir. 1979).

                                      3
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 4 of 18



contraband or evidence of a crime will be in a particular place” at the time

the warrant is executed. Illinois v. Gates, 462 U.S. 213, 238 (1983).

      In reviewing the validity of a search warrant, a court is confined to the

“four corners” of the affidavit – extrinsic evidence is not considered.

Vigeant, 176 F.3d at 569. When the government has conducted a search or

seizure pursuant to a warrant, the defendant has the burden of showing that

the warrant is invalid – proof is by a preponderance of the evidence. United

States v. Matlock, 415 U.S. 164, 177-178 n.14 (1974), citing Lego v. Twomey,

404 U.S. 477, 488-489 (1972).

                         FACTUAL BACKGROUND

      The warrant was issued on August 22, 2017, and executed the same

day. The warrant application was supported by an affidavit submitted by

Drug Enforcement Administration Special Agent Daniel Golia.             In its

prefatory paragraphs, the affidavit follows a familiar pattern, setting out

Agent Golia’s training and experience, followed by a description of the typical

behaviors and practices of persons engaged in drug trafficking and the types

of incriminating evidence that can be expected to be found in their

possession.

      Turning to the investigation at hand, Agent Golia explained that the

targets of the investigation were the two Fraga brothers and Ramirez. All
                                      4
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 5 of 18



three men had been under telephone surveillance pursuant to separate but

related Title III warrants. Agent Golia related that the Fraga brothers had

been arrested on August 16, 2017, while in possession of large quantities of

heroin, fentanyl, and cocaine.   Ramirez, however, remained at large and

was still under telephone surveillance.

     Chalas makes his first appearance as “Keco” in paragraph 25(c) of the

affidavit in connection with a request to search his Abbotsford Street

apartment. It appears from the affidavit that the agents were unsure of

Keco’s true identity but believed that he was most likely an individual known

as Kevin Nunez, also known as Jose Sollivan. The paragraph then relates

that prior to delivering drugs to the Fragas on July 7-8, 2017, “Ramirez mixed

and packaged these narcotics at 10 Abbottsford.”          Agent Golia then

explained how it had been determined that Kevin Nunez occupied

Apartment 9 at 10 Abbottsford Street and noted that Nunez had a lengthy

criminal history “which includes convictions for felony drug trafficking.”

     In the following paragraphs, the affidavit details the extensive evidence

of drug dealing gathered by the investigators against Ramirez and the Fragas.

Keco makes his next appearance in paragraph 46 of the affidavit when, on

the evening of July 7, 2017, Ramirez called a telephone number associated

with Keco. Referencing “two white ones,” Ramirez told Keco that he would
                                      5
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 6 of 18



“stop by with them in the morning,” and that “[w]e will do it tomorrow

morning.” Golia Aff. ¶ 46 [Dkt #105-1] Based on this conversation, Agent

Golia believed that “Ramirez and Keco work together to distribute narcotics”

and that they “possibly share or use the same drug stash house.” Id.

Ramirez called Keco early the next day to tell him that “I am almost there.”

Id. at 47.     Presumably from call site location information (CSLI),

investigators determined that Ramirez had traveled to the vicinity of

Abbotsford Street. A few minutes later, Ramirez placed a call to one of the

Fraga brothers. Id. ¶ 48.        Before hanging up, Ramirez was heard

complaining that the pills would not fit in the hide in his jeep.      A voice,

believed to be Keco’s, is then heard suggesting that he “[s]plit it in two.” Id.

      Ramirez (who had left Keco’s apartment after dropping off the drugs),

called at 9:42 a.m. to discuss adding a “cut” to dilute one of the two kilograms

of the unspecified narcotic that he and Keco were mixing.            Id. ¶ 49.

Ramirez then returned to Abbotsford Street where he stayed for 90 minutes

before leaving to meet one of the Fraga brothers on Cape Cod. Id. ¶ 50.

“From these factors,” Agent Golia “believe[d] that Keco and Ramirez mixed

and packaged narcotics at 10 Abbotsford Street, the home of Keco.” Id. ¶ 50.

The next substantive mention of Keco is in paragraph 56, and the date is now

August 22, 2017. According to the affidavit, Ramirez was in the process of
                                       6
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 7 of 18



effecting a drug purchase that he had arranged the previous day. On the

morning of August 22, Ramirez “tried on multiple times to reach Keco” on

his cell, but the calls were never answered. There is no further mention of

Keco in the remaining 35 paragraphs of the affidavit, nor is Abbotsford Street

mentioned in the concluding paragraphs 86-91 as one of the targeted

residences used by Ramirez to conduct drug trafficking.3

                               DISCUSSION

     Police are not required to seek a warrant the moment they have
information sufficient to establish probable cause. However, “[i]t is well
established that the temporal proximity or remoteness of events observed
has a bearing on the validity of a warrant.” United States v. Dauphinee, 538
F.2d 1, 5 (1st Cir. 1976); see also Rosencranz v. United States, 356 F.2d 310,
315-316 n.3 (1st Cir. 1966). In practical terms, this means that the warrant
affidavit must contain information sufficiently fresh to support an inference
that the items sought will still be on the targeted premises when the warrant
is executed. Sgro v. United States, 287 U.S. 206, 210-211 (1932).
     Whether or not information is stale depends on the nature of the
property to be seized, the nature of the alleged crime, and the nature of the
premises to be searched. Andresen v. State, 331 A.2d 78, 105 (Md. Ct. Spec.

     3  From the structure of the affidavit, and the non-chronological
appearance of Keco in paragraph 56, it appears that Abbotsford Street was
inserted as a targeted premised as something of an afterthought.
                                      7
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 8 of 18




App. 1975), aff’d, sub nom. Andresen v. Maryland, 427 U.S. 463 (1976).
“The likelihood that the evidence sought is still in place is a function not
simply of watch and calendar but of variables that do not punch a clock.” Id.,
331 A.2d at 106.     Certain types of contraband, like child pornography
amassed for a pedophile’s personal gratification, tend to remain in the hands
of their possessors indefinitely. See United States v. Seiver, 692 F.3d 774,
777 (7th Cir. 2012) (seven months); Commonwealth v. Kenney, 449 Mass.
840, 846 (2007) (“perhaps a lifetime”). Expensive marijuana cultivation
equipment installed at a fixed location might reasonably support an ongoing
drug operation for two or more years. United States v. Schaefer, 87 F.3d
562, 568 (1st Cir. 1996). A weapons collection is usually carefully curated
by its owner. United States v. Batchelder, 824 F.2d 563, 564 (7th Cir. 1987)
(illegal silencers properly seized on nine-month-old information). Drugs,
on the other hand, are a fungible commodity that is typically quickly
consumed or sold. See also Commonwealth v. Fleurant, 2 Mass. App. Ct.
250, 254-255 (1974).

     A primary consideration in evaluating whether an affidavit is

sufficiently “fresh” is whether it “describes a single transaction or a

continuing pattern of criminal conduct.” United States v. Tucker, 638 F.2d

1292, 1299 (5th Cir. 1981); United States v. Nocella, 849 F.2d 33, 39-40 (1st

Cir. 1988) (“We agree with the Fifth Circuit that a ‘primary consideration in

                                      8
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 9 of 18



evaluating the staleness issue is whether the affidavit describes a single

transaction or a continuing pattern of criminal conduct.’”) (quoting Tucker,

638 F.2d at 1299).

      “[With] a mere isolated violation, it is not unreasonable to believe that

probable cause quickly dwindles with the passage of time. On the other

hand, if an affidavit recites activity indicating protracted or continuous

conduct, time is of less significance.” Commonwealth v. Vynorius, 369 Mass.

17, 25 (1975). See also United States v. Fama, 758 F.2d 834, 838 (2d Cir.

1985) (latest information thirty-five days old, affidavit detailed a long-term

and intensive investigation); United States v. Moscatiello, 771 F.2d 589, 597

(1st Cir. 1985) (ongoing narcotics enterprise, year-old information updated

by contemporaneous surveillance); United States v. McElroy, 587 F.3d 73,

78 (1st Cir. 2009) (three-year-old information regarding a payroll tax

avoidance scheme refreshed by defendants’ continuing withdrawals of large

sums of cash).

      On the other hand, a single transaction involving drugs weighs heavily

on the staleness scale, particularly where the government relies on a theory

of conspiracy to establish ongoing conduct. See United States v. Izzi, 613

F.2d 1205, 1210 (1st Cir. 1980) (“A single sale of drugs without more does not

establish a conspiracy.”); United States v. DeLutis, 722 F.2d 902, 905-906
                                      9
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 10 of 18



(1st Cir, 1983) (same); United States v. Wagner, 989 F.2d 69, 74-75 (2d Cir.

1993) (upholding suppression of search based on six-weeks-old information

and single marijuana purchase); United States v. Hython, 443 F.3d 480, 485

(6th Cir. 2006) (an isolated drug sale did not support an inference of

“inherently ongoing” conduct).4

      An otherwise defective warrant may nonetheless pass muster under

the so-called “good faith” exception adopted by the Supreme Court in 1984.

See United States v. Leon, 468 U.S. 897 (1984). Justice White, the author

of the majority opinion in Leon, began his explanation of the exception by

noting the tenuous relationship between the exclusionary rule and the

judicial integrity.

      First, the exclusionary rule is designed to deter police
      misconduct rather than to punish the errors of judges and

      4 Even absent evidence of a specific series of drug transactions,
reputational evidence that a defendant is an established and successful drug
dealer will support an inference that he is likely to keep drugs, proceeds, and
records of drug dealing in his home. See 2 LaFave, SEARCH AND
SEIZURE, § 3.7(d) (2012); United States v. Feliz, 182 F.3d 82, 87-88 (1st Cir.
1999). See also United States v. Whitner, 219 F.3d 289, 297-299 (3d Cir.
2000) (collecting cases). This principle does not apply in this case, as the
government had no certain knowledge of Chalas’s identity, and except for an
allusion in footnote 2 to a 2016 case in which “Keco” was intercepted placing
telephone calls to a Dorchester-area fentanyl dealer, no certain knowledge of
his reputation for dealing in drugs.


                                      10
         Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 11 of 18



         magistrates. Second, there exists no evidence suggesting that
         judges and magistrates are inclined to ignore or subvert the
         Fourth Amendment or that lawlessness among these actors
         requires application of the extreme sanction of exclusion.
         Third, and most important, we discern no basis, and are offered
         none, for believing that exclusion of evidence seized pursuant to
         a warrant will have a significant deterrent effect on the issuing
         judge or magistrate.

Id. at 916. Suggesting that the Court had “frequently questioned whether

the exclusionary rule can have any deterrent effect when the offending

officers acted in the objectively reasonable belief that their conduct did not

violate the Fourth Amendment,” Justice White concluded that this “is

particularly true . . . when an officer acting with objective good faith has

obtained a search warrant from a judge or magistrate and acted within its

scope.” Id. at 918, 920. “Penalizing the officer for the magistrate’s error,

rather than his own, cannot logically contribute to the deterrence of Fourth

Amendment violations.” Id. at 921.

         Examples of “bad faith” reliance on a warrant, while not abundant, do

exist.

         Suppression . . . remains an appropriate remedy if the magistrate
         or judge in issuing a warrant was misled by information in an
         affidavit that the affiant knew was false or would have known was
         false except for his reckless disregard of the truth. The
         exception we recognize today will also not apply in cases where
         the issuing magistrate wholly abandoned his judicial role . . . .
         Nor would an officer manifest objective good faith in relying on
         a warrant based on an affidavit “so lacking in indicia of probable
                                        11
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 12 of 18



      cause as to render official belief in its existence entirely
      unreasonable.” Finally, depending on the circumstances of the
      particular case, a warrant may be so facially deficient — i.e., in
      failing to particularize the place to be searched or the things to
      be seized — that the executing officers cannot reasonably
      presume it to be valid.

Id. at 923 (internal citations omitted).

      “Nothing in our opinion suggests, for example, that an officer could

obtain a warrant on the basis of a ‘bare bones’ affidavit and then rely on

colleagues who are ignorant of the circumstances under which the warrant

was obtained to conduct the search.” Id. at n.24. See also Malley v. Briggs,

475 U.S. 335 (1986) (officer who obtained an arrest warrant on facts that no

objectively reasonable officer could have thought to have constituted

probable cause could be held personally liable for civil damages); United

States v. Fuccillo, 808 F.2d 173, 178 (1st Cir. 1987) (good faith could not save

a warrant the supporting affidavit of which recklessly omitted easily

obtainable and critical information); United States v. Hove, 848 F.2d 137,

139-140 (9th Cir. 1988) (good faith could not save a warrant where the

supporting affidavit lacked any evidence connecting the defendant to the

premises to be searched).

             ULTIMATE CONCLUSIONS OF LAW AND FACT



                                      12
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 13 of 18



      As portrayed in the affidavit, Chalas is in the grand scheme of the

conspiracy but a bit player “that struts and frets his hour upon the stage,

and then is heard no more. ” 5 But that hour, or more accurately that day,

the morning of July 7, 2017, is sufficient to make out his role as a

coconspirator, however minor, of Ramirez. Conspiracy is an enveloping

crime that does not distinguish big from bit players.6 It has long been the

law that the government need not show that each member of a conspirator

knew of or had contact with all of the other members; nor need it show that

the conspirators knew all the details of the conspiracy or participated in every

act in furtherance of the conspiracy. United States v. Mena-Robles, 4 F.3d

1026, 1032 (1st Cir. 1993).

      I do not go as far as Izzi and DeLutis, the cases on which Chalas relies,

for, as applied to him, an instance of drug involvement (the mixing of drugs

with Ramirez), does not establish membership in a conspiracy. In Izzi, there

was no evidence of any involvement on Izzi’s part with the conspirators other

than a single meeting at which he offered to sell them drugs. DeLutis is to



      5   William Shakespeare, MACBETH, act 5, sc. 5.

      6It may nonetheless temper the extent of a defendant’s liability for the
conspiracy’s crimes. See United States v. Willis, 49 F.3d 1271, 1274 (7th Cir.
1995).
                                      13
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 14 of 18



the same, or even softer effect, in that it involved a failed attempt by DeLutis

to make a single purchase of drugs from the conspirators.              Chalas’s

participation as a co-conspirator, while limited, was more sustained and

substantive than that of the defendants in either of these cases. Moreover,

he was obviously one of Ramirez’s familiars, proffering him trusted advice

on drug smuggling technique and helping him to mix and cut a substantial

quantity of drugs for sale. But membership in a drug conspiracy by itself

does not – and cannot - establish automatic probable cause for a search of

person’s home for drugs.

      Here, the evidence disclosed in the affidavit that drugs might be found

in Chalas’s apartment consisted of Agent Golia’s speculation that Ramirez

and Chalas “possibly share or use the same drug stash house,” and the

wiretap evidence establishing that the two men met to process drugs

supplied by Ramirez at Chalas’s apartment on the morning of July 7, 2017.

Agent Golia’s hunch that Chalas’s apartment was a possible stash house is

insufficient to establish probable cause as a matter of law, see Spinelli v.

United States, 393 U.S. 410, 418 (1969), while evidence of Chalas’s one-off

collaboration with Ramirez in early July is insufficient as a matter of law to

support the inference that drugs would be found in late August in his home.

The government cites no case, nor has the court found one, where absent a
                                      14
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 15 of 18



showing of protracted conduct or entrenched reputation, a court has

sanctioned an interval of this magnitude between evidence of drugs in a

person’s home and probable cause to believe they would still be there six

weeks later. Consequently, the motion to suppress the evidence seized on

August 22, 2017, from Chalas’s apartment will be allowed.

Good Faith Exception

      Whether the good faith exception should apply (to my mind)

represents a much closer question. On this issue, the burden shifts to the

government to show that application of the exclusionary rule would serve no

deterrent purpose. See United States v. Diehl, 276 F.3d 32, 42 (1st Cir. 2002),

citing Leon, 468 U.S. at 897. The Leon Court cited four specific instances

in which the good faith exception does not apply of which the third is relevant

here: whether the affidavit supporting the warrant is “‘so lacking in indicia

of probable cause as to render official belief in its existence entirely

unreasonable.’” Id. at 923 (quoting Brown v. Illinois, 422 U.S. 590, 610-611

(1975) (Powell, J., concurring in part)). Such affidavits are often labeled

“bare bones,” that is, consisting of mostly suspicions or conclusions, without

making “some connection” between illegal activity and the place to be

searched. United States v. Christian, 925 F.3d 305, 312-313 (6th Cir. 2019)

(en banc); see also Vigeant, 176 F.3d at 571-572.
                                      15
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 16 of 18



      The case most in point (and most persuasive) on the issue of good faith

is United States v. Ward, 2020 WL 4282161 (6th Cir. July 27, 2020). In

Ward, the defendant was charged with drug trafficking and firearms

possession based on evidence seized from his home.               The affidavit

supporting the search warrant for Ward’s home recited undated text

messages implicating Ward in a fatal sale of drugs seven months before the

search took place, a trash pull the week before the search that uncovered

some loose marijuana, cigar wrappers, and a plastic bag containing an

unidentified residue of what police believed might be an illicit substance, and

the fact that Ward had been previously charged with drug and weapons

offenses. Id., at *3. Citing Hython, supra, as the case “most similar,” the

Sixth Circuit noted that it did not apply the good faith exception in that case

“because the affidavit did not indicate a timeframe for the events, and, more

importantly here, the isolated controlled buy [in Hython] did not allow an

inference that further drug-related evidence would be found in defendant’s

home, as the sale of drugs [was] not ‘inherently ongoing.’” Id., at *5.

      In the case at hand, no reasonable officer could have believed that

probable cause had been shown that drugs would be found in Chalas’s home

six weeks after a single instance of mixing drugs and – this is important –

that had been brought to his apartment for that purpose by Ramirez (and not
                                      16
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 17 of 18



supplied by Chalas). Finding that the government has failed to carry its

burden of showing good faith is not to say that the court has implicitly found

bad faith on the part of Agent Golia or the officers who assisted in executing

the warrant. Chalas, as indicated, was a small piece of a much larger puzzle

and it is understandable that, given the massive amount of evidence that had

been amassed against Ramirez (whose two stash houses on Everett Avenue

and Adams Street in Dorchester were the principal targets of the warrant), a

more exacting examination of the lack of evidence suggesting that drugs

would be found in his residence was not conducted.

The Title III Warrants

      The motion to suppress the evidence gathered under the Title III

warrants to intercept the telephones belonging to Ramirez on which Chalas

was intercepted needs little discussion. 7   While it is true that Chalas has

statutory standing to challenge the tap of Ramirez’s phones, see 18 U.S.C. §

2518(10)(a)(1), the reason that he offers for suppressing the warrant bears

no weight. Chalas argues that the July 5 warrant failed the “necessity” test


      7  The warrant that led to the interception of Chalas’s calls with
Ramirez on July 7 and 8, 2017, was issued on July 5, 2017. Chalas also
challenges the reauthorization of the warrant on August 7, 2017. The reason
for the challenge to the reauthorization is not clear as it did not lead to any
interceptions of conversations on which Chalas was recorded.
Consequently, he has no standing to prosecute the second challenge.
                                      17
      Case 1:17-cr-10330-RGS Document 109 Filed 08/04/20 Page 18 of 18



as the government had already acquired enough evidence to arrest and

prosecute Ramirez for drug crimes. There is no rule that requires police to

slam the brakes on an investigation at the moment they obtain probable

cause for an arrest. See, e.g., United States v. Reed, 575 F.3d 900, 911 (9th

Cir. 2009) (“[T]he necessity requirement is directed to the objective of the

investigation as a whole, and not to any particular person.”). Particularly

in the case of drug trafficking, the government has an interest in fleshing out

the entire scope and extent of the criminal syndicate under investigation and

is entitled to pursue a full understanding of a drug conspiracy’s operations

and the extent of its distribution network without “run[ning] outlandish

risks or to exhaust every conceivable alternative before seeking a wiretap.”

United States v. Delima, 886 F.3d 64, 70 (1st Cir. 2018).


                                  ORDER

     For the foregoing reasons, the motion to suppress the evidence seized

from Chalas’s home is ALLOWED.         The motion to suppress the Title III

evidence is DENIED.


                                   SO ORDERED.
                                   /s/ Richard G. Stearns__________
                                   UNITED STATES DISTRICT JUDGE


                                      18
